265 F.2d 222
A. D. HERRING, Appellant,v.KENNEDY-HERRING HARDWARE COMPANY, Inc., Appellee.
United States Court of Appeals Sixth Circuit.
March 13, 1959.

Wagner & Weeks, Chattanooga, Tenn., for appellant.
J. F. Wheless, Chattanooga, Tenn., for appellee.
Before SIMONS, ALLEN, and MILLER, Circuit Judges.
PER CURIAM.


1
Following the views expressed by this Court in A. D. Herring v. Kennedy-Herring Hardward Company, Inc., 6 Cir., 261 F.2d 202, the District Judge proceeded as therein directed, and has now certified to this Court that in his opinion this case should be remanded to the District Court for the granting of a new trial.


2
Accordingly, it is now ordered that so much of appellant's motion of October 27, 1958, as asks that this action be remanded to the District Court be sustained, and the case is so remanded for consideration by the District Court of motions which either or both of the parties may make with respect to the granting of a new trial or relief from the judgment hereinbefore entered in the District Court.  Such motions, and any objections that may be made thereto, are for the consideration and decision of the District Judge without direction or expression of opinion by this Court with respect to said prospective rulings.